DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (JP05060429A) in view of Okinotani (US20070199686),  Boischevalier (US1103011), and Perocchio (US20130213623).
Regarding claim 1, Hoshino teaches (see Fig. 1, 3-4) a heat exchange tube (tube 1), comprising: a tube wall (see wall thereof) forming a tube body (see body thereof), the tube body being provided with an inner fin (see unlabeled “partition walls” of tube 1 & Page 7) therein, the inner fin dividing an inner chamber of the tube body into a plurality of flow channels (“plurality of chambers” – Page 7); and an outer fin (corrugated fin 3) arranged outside the tube body, wherein the outer fin has a wavy structure (corrugated) extending along a circumferential direction of the heat exchange tube, the outer fin comprises a plurality of fin units (plate portions 3a) extending along an axial direction of the heat exchange tube and spaced apart along the circumferential direction of the heat exchange tube, and a connecting portion (bent parts 3b) connected with adjacent fin units, each of the plurality of fin units and the connecting portion are connected in sequence, such that the connecting portion serves as a wave crest or a wave trough, the outer fin is further provided with an air channel (see air channel denoted by arrow in Fig. 3), and the air channel runs through each of the plurality of fin units, and wherein two ends (see ends of 3a) of each of the plurality of fin units in a direction perpendicular to the axial direction and the circumferential direction of the heat exchange tube (tube 1) are connected with the connecting portion (bent parts 3b), respectively.
	Hoshino does not teach the tube wall being folded into a tube body, wherein the outer fin, the tube wall, and the inner fin are folded from the same plate and the two connecting portions connected to the same fin unit extend away from each other along a direction perpendicular to the same fin unit.
	Okinotani teaches (see Fig. 4A) the two connecting portions (peak portions 11) connected to the same fin unit (flat portions 10) extend away from each other along a direction perpendicular (90 degrees - ¶[0083]) to the same fin unit, in order to ensure thermal contact between the tube and the fin, reduce the amount of brazing material required to attach the fin, and reduce ingress of undesired mediums between the tube and the fin (¶[0038-0039). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoshino to include the rectilinear wave fin configuration of Okinotani, in order to ensure thermal contact between the tube and the fin, reduce the amount of brazing material required to attach the fin, and reduce ingress of undesired mediums between the tube and the fin (¶[0038-0039).
	Boischevalier teaches the tube wall being folded into a tube body (“that portion of the
sheet which forms the side walls 3 and 4 of each tube is folded” — Page 1, lines 70-75), and the
tube wall and the outer fin are folded from the same plate (“each tube 1 and adjacent fin
member may be stamped from a single sheet of metal...integral with that portion of the sheet
which forms the side 4 of the tube, is the portion of the sheet which is stamped up to form the
fin member” — Page 1, lines 70-85), in order to provide a simple, cheap, and rigid construction which is such as to facilitate manufacturing and obviate waste of material (Page 1, lines 10-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Hoshino to include wherein the tube and the fin are folded from the same plates, in order to provide a simple, cheap, and rigid construction which is such as to facilitate manufacturing and obviate waste of material (Page 1, lines 10-15).
Perocchio teaches the tube body (tube of Fig. 1-3) being provided with an inner fin
(14) therein, the inner fin dividing an inner chamber of the tube body into a plurality of flow channels (20) wherein the tube wall, and the inner fin are folded from the same plate, in order provide good thermal exchange performance and reducing the raw material for making the tube (¶0016-0020]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Hoshino to include the inner
fin of Perocchio folded from the same plate as the tube wall, thereby providing the outer fin, the tube wall, and the inner fin are folded from the same plate, in order provide good thermal exchange performance and reducing the raw material for making the tube (¶0016-0020]).
Regarding claim 2, Hoshino as modified teaches the limitations of claim 1, and Boischevalier further teaches the tube wall has a ring structure (see sidewalls 3 and 4) formed by bending one end of the plate to another end thereof and at least one end of the tube wall (4) extends outwards to form the outer fin (2).
Regarding claim 7, Hoshino as modified teaches the limitations of claim 1, and Hoshino further teaches each of the plurality of fin units (3a) is provided with a through hole (through holes 6), the through hole is configured as the air channel, and a flow guide portion (louvers 7) is provided at an edge of the through hole.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763